Hill, J.
A petition for injunction and other equitable relief was filed, returnable to the July term, 1921, of the superior court. At that term a demurrer to the petition was filed. On October 24, 1921, during the October term, 1921, of said court, an order was taken providing for a hearing on the demurrer in vacation on November 10, 1921, at Washington, Georgia. On that date this question was submitted to the judge on the pleadings. Thereafter, on November 23, 1921, the judge, without passing upon the demurrer, rendered a decision granting an interlocutory injunction restraining the plaintiff' as prayed; and also granting the final relief prayed by the plaintiff. Held, that the judge was only authorized, under the order taken, to pass upon the demurrer at the date of the hearing in vacation, and that he erred in passing an interlocutory injunction, and in granting in vacation the other relief prayed.

Judgment reversed.


All the Justices concur.